Exhibit 10.3

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT

AGREEMENT

ARC DOCUMENT SOLUTIONS, INC. (“ARC”) and DILANTHA WIJESURIYA (“Executive”) agree
to enter into this AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated
as of June 9, 2015 (“Effective Date”).

RECITALS

WHEREAS, ARC and Executive entered into an Employment Agreement dated May 1,
2014 (“2014 Agreement”), under which Executive was employed as Chief Operating
Officer.

WHEREAS, the parties now wish to amend and restate the 2014 Agreement as of the
Effective Date.

Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Agreement, the parties agree as follows:

 

1. EMPLOYMENT.

ARC hereby agrees to employ Executive, and Executive hereby agrees to be
employed by ARC, upon the terms and subject to the conditions set forth in this
Agreement.

 

2. TERM.

The period of Executive’s employment under this Agreement shall begin as of the
Effective Date and shall continue until terminated in accordance with Section 7
below. As used in this Agreement, the phrase “Employment Term” refers to
Executive’s period of employment from the date of this Agreement until the date
his employment is terminated.

 

3. POSITION, DUTIES AND RESPONSIBILITIES.

 

(a) During the Employment Term, Executive shall have the position, duties and
responsibilities set forth in Appendix A to this Agreement.

 

(b) Executive agrees to faithfully serve ARC, devote his full working time,
attention and energies to the business of ARC, its subsidiaries and affiliates,
and perform the duties under this Agreement to the best of his abilities.
Executive shall not engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration. This obligation shall not
preclude Executive from: (i) serving in any volunteer capacity with any
professional, community, industry, civic, educational or charitable
organization; (ii) serving as a member of corporate boards of directors,
provided that the Chief Executive Officer (“CEO”) of ARC has given written
consent, and these activities or services do not materially interfere or
conflict with Executive’s responsibilities or ability to perform his duties
under this Agreement; or (iii) engaging in personal investment activities for
himself and his family which do not interfere with the performance of his duties
and obligations hereunder.



--------------------------------------------------------------------------------

(c) Executive agrees (i) to comply with all applicable laws, rules and
regulations; (ii) to comply with ARC’s rules, procedures, policies,
requirements, and directions; and (iii) not to engage in any other business or
employment without the written consent of ARC except as otherwise specifically
provided herein.

 

4. COMPENSATION AND BENEFITS.

During the Employment Term, Executive shall receive the compensation and
benefits set forth in Appendix B to this Agreement.

 

5. RESTRICTIVE COVENANTS.

 

(a) Non-Competition; Non-Solicitation. The parties hereto recognize that
Executive’s services are unique and the restrictive covenants set forth in this
Section 5 are essential to protect the business (including trade secret and
other confidential information disclosed by ARC to, learned by, or developed by,
Executive during the course of employment by ARC) and the goodwill of ARC. For
purposes of this Section 5, all references to “ARC” shall include ARC’s
predecessors, subsidiaries and affiliates. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder, during the term of
this Agreement Executive shall not:

 

  (i) Engage in any business similar or related to or competitive with the
business conducted by ARC described from time to time in ARC’s Annual Report on
Form 10-K filed with the United States Securities and Exchange Commission (the
“Core Business of ARC”);

 

  (ii) Render advice or services to, or otherwise assist, any other person,
association, corporation, or other entity that is engaged, directly or
indirectly, in any business similar or related to, or competitive with, the Core
Business of ARC;

 

  (iii) Transact any business in any manner with or pertaining to suppliers or
customers of ARC which, in any manner, would have, or is likely to have, an
adverse effect upon the Core Business of ARC; or

 

  (iv) Induce any employee of ARC to terminate his or her employment with ARC,
or hire or assist in the hiring of any such employee by any person or entity not
affiliated with ARC.

For purposes of this Agreement, “affiliate” shall mean any entity which owns or
controls, is owned or controlled by, or is under common ownership or control,
with ARC.

 

6. CONFIDENTIALITY

Executive acknowledges that it is the policy of ARC to maintain as secret and
confidential all valuable and unique information heretofore or hereafter
acquired, developed or used by ARC relating to the business, operations,
employees and customers of ARC , which information gives ARC a competitive
advantage in the industry, and which information includes technical knowledge,
know-how or trade secrets and information concerning operations, sales,
personnel,

 

Page 2 of 18



--------------------------------------------------------------------------------

suppliers, customers, costs, profits, markets, pricing policies, and other
confidential information and materials (the “Confidential Information”).

 

(a) Non-Disclosure. Executive recognizes that the services to be performed by
Executive are special and unique, and that by reason of his duties he will be
given, acquire or learn Confidential Information. Executive recognizes that all
such Confidential Information is the sole and exclusive property of ARC.
Executive shall not, either during or after his employment by ARC, disclose the
Confidential Information to anyone outside ARC or use the Confidential
Information for any purpose whatsoever, other than for the performance of his
duties hereunder, except as authorized by ARC in connection with performance of
such duties.

 

(b) Return of Confidential Information. Executive shall deliver promptly upon
termination of employment with ARC, or at any time requested by ARC, all memos,
notes, records, reports, manuals, drawings, and any other documents, whether in
electronic form or otherwise, containing any Confidential Information, including
without limitation all copies of such materials in any format which Executive
may then possess or have under his control.

 

(c) Ownership of Inventions; Assignment of Rights. Executive agrees that all
information, inventions, intellectual property, trade secrets, copyrights,
trademarks, content, know-how, documents, reports, plans, proposals, marketing
and sales plans, client lists, client files and materials made by him or by ARC
(the “Work Product”) are the property of ARC and shall not be used by him in any
way adverse to the interests of ARC. Executive assigns to ARC any and all rights
of every nature which Executive may have in any such Work Product; provided,
however, that such assignment does not apply to any right which qualifies fully
under California Labor Code Section 2870. This section shall survive any
termination of this Agreement and the employment relationship between Executive
and ARC. Executive shall not deliver, reproduce or in any way allow such
documents or things to be delivered or used by any third party without specific
direction or consent of the Board of Directors. Likewise, Executive shall not
disclose to ARC, use in ARC’s business, or cause ARC to use, any information or
material that is a trade secret of others.

 

(d) Predecessors, Subsidiaries and Affiliates. For purposes of this Section,
references to ARC include its predecessors, subsidiaries and affiliates.

 

7. TERMINATION OF EMPLOYMENT.

Executive’s employment under this Agreement may be terminated under any of the
circumstances set forth in this Section 7. Upon termination, Executive (or his
beneficiary or estate, as the case may be) shall be entitled to receive the
compensation and benefits described in Section 8 below, and if applicable,
Section 9 below.

 

(a) Death. Upon Executive’s death.

 

(b)

Disability. Upon Executive becoming “Permanently Disabled”, which, for purposes
of this Agreement, shall mean Executive’s incapacity due to physical or mental
illness or cause, which, in the written opinion of Executive’s regular licensed
physician, results in

 

Page 3 of 18



--------------------------------------------------------------------------------

the Executive being unable to perform his duties on a full-time basis for six
(6) months during a period of twelve (12) months.

 

(c) Termination by ARC for Cause. Upon written notice to Executive, ARC may
terminate this Agreement for “Cause,” which, for purposes of this Agreement,
shall mean termination by ARC in its reasonable discretion because of
Executive’s:

 

  (i) willful refusal without proper cause to perform (other than by reason of
physical or mental disability or death) the duties set forth in this Agreement
or delegated from time to time in writing by the Board of Directors or ARC’s
CEO, which remains uncorrected for thirty (30) days following written notice to
Executive by ARC’s CEO; or

 

  (ii) gross negligence, self-dealing or willful misconduct of Executive in
connection with the performance of his duties hereunder, including, without
limitation, misappropriation of funds or property of ARC or its subsidiaries or
affiliates, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of ARC or its subsidiaries or
affiliates, or any willful act or gross negligence having the effect of injuring
the reputation, business or business relationships of ARC or its subsidiaries or
affiliates; or

 

  (iii) fraud, dishonesty or misappropriation of ARC business and assets that
harms the business of ARC or its subsidiaries or affiliates; or

 

  (iv) habitual insobriety, abuse of alcohol, abuse of prescription drugs, or
use of illegal drugs; or

 

  (v) engaging in any criminal activity involving moral turpitude; or

 

  (vi) indictment or being held for trial in connection with a misdemeanor
involving moral turpitude or any felony; or

 

  (vii) conviction of a felony or entry into a guilty plea that negatively
reflects on Executive’s fitness to perform the duties or harms the reputation or
business or ARC or its subsidiaries or affiliates; or

 

  (viii) any material breach of any covenants under this Agreement or other
material policy of ARC, other than under clauses (i) through (vii) of this
Section 7(c), which remains uncorrected for thirty (30) days following written
notice to Executive by ARC’s CEO.

 

(d) Termination by ARC without Cause. Upon written notice to Executive, ARC may
terminate this Agreement at any time without any Cause or reason whatsoever.

 

(e) Termination by Executive with Good Reason. Upon written notice to ARC of any
of the following “Good Reasons,” and the failure of ARC to correct the
reduction, change or breach within thirty (30) days after receipt of such
notice, Executive may terminate this Agreement after the occurrence of:

 

Page 4 of 18



--------------------------------------------------------------------------------

  (i) a material change by ARC in the nature of Executive’s title, duties,
authorities and responsibilities set forth in this Agreement without Executive’s
express written consent; or

 

  (ii) a reduction in the nature of Executive’s compensation as established
under this Agreement, without Executive’s express written consent; or

 

  (iii) a change in the officers (other than a change in the persons who occupy
such positions) to whom Executive reports without Executive’s express consent;
or

 

  (iv) a material breach by ARC of any material sections of this Agreement,
other than as set forth in clauses (i) through (iii) of this Section 7(e); or

 

  (v) a Change of Control, as defined in Section 7(g), as a result of which
Executive is not offered the same or comparable position in the surviving
company, or is offered such position but within twelve (12) months after
Executive accepts such position, Executive’s employment is terminated either
without Cause or for a Good Reason described in subsections (i), (ii), (iii) of
this Section 7(e) or in subsection (iv) as to the employment agreement then
applicable to Executive.

 

(f) Termination by Executive without Good Reason. Upon forty-five (45) days
prior written notice to ARC, Executive may terminate this Agreement and resign
from Executive’s employment hereunder without any Good Reason.

 

(g) Change of Control.

 

  (i) For purposes of this Agreement, “Change of Control” shall mean:

 

  (A) ARC merges or consolidates with any other corporation (other than one of
ARC’s subsidiaries), as a result of which ARC is not the surviving company, or
the shares of ARC voting stock outstanding immediately after such transaction do
not constitute, become exchanged for or converted into, more than fifty percent
(50%) of the Voting Shares of the merged or consolidated company (as defined
below);

 

  (B) ARC sells or otherwise transfers or disposes of all or substantially all
of its assets;

 

  (C) Any third person or entity shall become the Beneficial Owner, as defined
by Rule 13(d)-3 under the Securities Exchange Act of 1934, in one transaction or
a series of related transactions within any twelve (12) month period, of at
least fifty percent (50%) of the Voting Shares of ARC’s then outstanding voting
securities.

 

  (ii) For purposes of this Agreement, “Voting Shares” shall mean the combined
voting securities entitled to vote in the election of directors of a
corporation, including ARC, or the merged, consolidated or surviving company, if
other than ARC.

 

Page 5 of 18



--------------------------------------------------------------------------------

8. COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT.

Upon termination of Executive’s employment under this Agreement, Executive (or
his designated beneficiary or estate, as the case may be) shall be entitled to
receive the following compensation:

 

(a) Earned but Unpaid Compensation. Executive will be entitled to: (i) payment
for all Base Salary and unused vacation accrued and prorated, but unpaid, as of
the effective date of termination, provided that payment will be made no later
than 30 days after the effective date of termination, (ii) payment, when due, of
any vested but unpaid Incentive Bonus for the preceding fiscal year, (iii) any
unreimbursed business expenses authorized by this Agreement, provided that such
reimbursement will be paid to Executive no later than 30 days after the
effective date of termination, (iv) continuation of any benefits under Section 5
of Appendix B as required by applicable law (e.g., COBRA), and (v) such rights
as then exist with respect to then vested stock options, restricted stock or
other rights under similar plans.

 

(b) Termination because of Death or Disability of Executive. If Executive’s
employment hereunder is terminated under Sections 7(a) or (b) by reason of
Executive’s death or by reason of being Permanently Disabled, Executive or his
family shall be entitled to continuation of coverage and premium payments by ARC
under ARC’s group insurance programs for Executive and his eligible family
members under Section 6 for a period of twelve (12) months after the termination
of employment.

 

(c) Termination by ARC for Cause or by Executive without Good Reason. If
Executive’s employment hereunder is terminated by ARC for Cause pursuant to
Section 7(c), or by Executive without Good Reason pursuant to Section 7(f),
Executive shall not be entitled to any additional payments or benefits
hereunder.

 

(d) Other Compensation and Benefits. Except as may be provided under Section 9
of this Agreement,

 

  (i) any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Appendix B above shall be determined
and paid in accordance with the terms of such plans, policies and arrangements,
and

 

  (ii) Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such termination or resignation.

 

9. ADDITIONAL COMPENSATION PAYABLE FOLLOWING TERMINATION WITHOUT CAUSE OR
TERMINATION FOR GOOD REASON.

 

(a) Requirements for Additional Compensation. In addition to the compensation
set forth in Section 8 above, Executive will receive the additional compensation
and benefits set forth in paragraph (b) below, if the following requirements are
met:

 

  (i) Executive’s employment is terminated by ARC without Cause pursuant to
Section 7(d) above or by Executive for Good Reason pursuant to Section 7(e)
above; and

 

Page 6 of 18



--------------------------------------------------------------------------------

  (ii) On or after his date of termination, Executive executes a Release
Agreement in the form attached as Appendix C to this Agreement (or such
substantially similar form as may be provided by ARC) and the Release Agreement
becomes effective within the time frame specified by ARC in the Release
Agreement. If Executive fails to execute the Release Agreement within such time
frame or revokes the Release Agreement before it becomes effective, then
Executive shall not receive the additional compensation and benefits set forth
in paragraph (b) below.

 

(b) Additional Compensation. ARC shall provide Executive with the following
compensation and benefits commencing as soon as practicable after the Effective
Date provided for in the Release Agreement:

 

  (i) ARC shall continue to pay Executive his Base Salary at the rate in effect
immediately prior to his termination date as if he had continued in employment
until the end of the twelve (12)-month period beginning on such termination date
(the “Severance Pay Period”);

 

  (ii) Continuation of coverage and premium payments by ARC under ARC’s group
insurance programs for Executive and his eligible family members under Section 5
of Appendix during the Severance Pay Period;

 

  (iii) unvested stock options, restricted stock or similar rights granted to
Executive shall accelerate and become vested and exercisable immediately as of
the effective date of termination.

 

(c) Parachute Payments. In the event that the severance, acceleration of stock
options and other benefits provided for in this Agreement or otherwise payable
to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended or replaced (the
“Code”) and (ii) but for this Section 9(c), would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
benefits hereunder shall be either:

 

  (i) provided to Executive in full; or

 

  (ii)

provided to Executive only as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax. Unless ARC
and Executive otherwise agree in writing, any determination required under this
Section 9(c) shall be made in writing in good faith by ARC’s independent public
accountants (the “Accountants”). For purposes of making the calculations
required by this Section 11(e), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code. ARC and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this

 

Page 7 of 18



--------------------------------------------------------------------------------

  Section 9(c). ARC shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 9(c). Any
reduction in benefits shall be applied by ARC in its discretion in the following
order and in a manner that complies with Section 409A of the Code: (i) reduction
of any cash payments otherwise payable to Executive that are exempt from
Section 409A; (ii) reduction of any cash payments otherwise payable to Executive
that are subject to Section 409A on a pro rated basis; (iii) cancellation of
accelerated vesting of equity awards (other than stock options) that are exempt
from Section 409A; (iv) cancellation of accelerated vesting of stock options
that are exempt from Section 409A; and (v) reduction of any other payments and
benefits otherwise payable to Executive by ARC on a pro rated basis. If
acceleration of vesting of Executive’s stock options or other equity awards is
to be reduced pursuant to clauses (iii) or (iv) of the immediately preceding
sentence, such acceleration of vesting shall be accomplished, to the extent
necessary, by cancelling vesting installments as they would otherwise vest in
reverse chronological order.

 

(d) Special Section 409A Rules Applying to Severance Compensation.

 

  (i) This Section shall apply to all or any portion of any payment or benefit a
payable under the Agreement as a result of termination of the Executive’s
employment that is not exempted from Section 409A of the Code (“409A Severance
Compensation”).

 

  (ii) Notwithstanding anything in the Agreement to the contrary, the following
rules shall apply to any 409A Severance Compensation in order to prevent any
accelerated or additional tax under Section 409A of the Code:

 

  (A) If the termination of the Executive’s employment does not qualify as a
“separation from service” within the meaning of Treasury Regulation section
1.409A-1(h) from the “Company’s Controlled Group”, then any 409A Severance
Compensation will not commence until a “separation from service” occurs or, if
earlier, the earliest other date as is permitted under Section 409A of the Code.
For this purpose, the “Company’s Controlled Group” means (i) the Company;
(ii) any corporation which is a member of a controlled group of corporations (as
defined in Section 414(b) of the Code) which includes the Company; and (iii) any
trade or business (whether or not incorporated) which is under common control
(as defined in Section 414(c) of the Code) with the Company.

 

  (B)

In any case where the earliest and latest dates on which Executive could deliver
a Release Agreement that becomes effective fall in two separate taxable years,
any payments or benefits required to be made to Executive that are conditioned
on the effectiveness of the Release Agreement and are treated as nonqualified
deferred compensation for purposes of Section 409A of the Code shall be made in
the later taxable year, with any payments or benefits deferred pursuant to this
clause (whether they would have otherwise been payable in a single sum or in
installments in the

 

Page 8 of 18



--------------------------------------------------------------------------------

  absence of such deferral) shall be paid or provided to Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the payment dates otherwise specified for
them herein.

 

  (C) If at the time of the Executive’s separation from service, Executive is a
“specified employee” as defined in Section 409A of the Code, then the Company
will defer the commencement of any 409A Severance Compensation (without any
reduction in such payments or benefits ultimately paid or provided to Executive)
until the date that is six (6) months following your separation from service or,
if earlier, the earliest other date as is permitted under Section 409A.

 

  (D) The right to receive any 409A Severance Compensation that is paid in
installments will be treated as a right to receive a series of separate and
distinct payments for all purposes of Section 409A of the Code.

 

10. ARBITRATION AND EQUITABLE RELIEF

 

(a) Arbitration. In consideration of Executive’s employment with ARC, its
promise to arbitrate all employment-related disputes and Executive’s receipt of
the compensation paid to Executive by ARC, at present and in the future,
Executive agrees that any and all controversies, claims, or disputes with anyone
(including ARC and any employee, officer, director, shareholder or benefit plan
of ARC in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s employment with ARC or the termination of that
employment with ARC, including any provision of this Agreement, shall be subject
to binding arbitration under the arbitration rules set forth in the California
Code of Civil Procedure Sections 1280 through 1294.2, including section 1283.05
collectively (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and hereby agrees to waive any right to a trial
by jury, include without limitation, any common law claims, statutory claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act of 1990, the Age Discrimination In Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment And Housing Act, the
California Labor Code (except for workers compensation or unemployment insurance
claims), or ERISA, claims of harassment, discrimination or wrongful termination
and any other statutory claims under state or federal law.

 

(b)

Procedure. Any arbitration will be administered by JAMS and a neutral arbitrator
will be selected in a manner consistent with its rules for the resolution of
employment disputes. The arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. The arbitrator shall have the power to award any remedies,
including attorneys’ fees and costs, available under applicable law. ARC will
pay for any administrative or hearing fees charged by the arbitrator or JAMS
except that Executive shall pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. The arbitrator shall administer and
conduct any arbitration in a manner consistent with the Rules. To the extent
that the

 

Page 9 of 18



--------------------------------------------------------------------------------

  JAMS rules for the resolution of employment disputes conflict with the Rules,
the Rules shall take precedence. The decision of the arbitrator shall be in
writing.

 

(c) Remedy. Except as provided by the Rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between ARC and
Executive. Accordingly, except as provided for by the Rules and this Agreement,
neither ARC nor Executive will be permitted to pursue court action regarding
claims that are subject to arbitration. Notwithstanding, the arbitrator will not
have the authority to disregard or refuse to enforce any lawful ARC policy, and
the arbitrator shall not order or require ARC to adopt a policy not otherwise
required by law which ARC has not adopted.

 

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, ARC may also petition the court
for injunctive relief, notwithstanding any provision in this Agreement requiring
arbitration, where ARC alleges or claims a violation of this Agreement, or any
separate agreement between Executive and ARC regarding trade secrets,
confidential information or non-solicitation, or California Labor Code §2870. No
bond shall be required of ARC. Executive understands and agrees that any breach
or threatened breach of this Agreement or of any such separate agreement will
cause irreparable injury to ARC or its subsidiaries or affiliates and that money
damages will not provide an adequate remedy therefore, and Executive hereby
consents to the issuance of an injunction. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorney fees related thereto.

 

(e) Administrative Relief. This Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

 

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that he is
executing this Agreement voluntarily and without any duress or undue influence
by ARC or anyone else. Executive further acknowledges and agrees that he has
carefully read this Agreement, that he has asked any questions needed for him to
understand the terms, consequences and binding effect of this Agreement, and
that he fully understands this Agreement, including that he is waiving his right
to a jury trial. Finally, Executive acknowledges that he has been provided an
opportunity to seek the advice of an attorney of his choice before signing this
Agreement.

 

11. WITHHOLDING OF TAXES.

ARC shall withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

 

12. COMPLIANCE WITH SECTION 409A.

ARC and Executive agree to modify and administer the Agreement to the extent
possible to comply with Section 409A of the Code and to avoid incurring any
interest and additional tax liability that might be imposed on Executive or ARC.
To the extent a provision of this

 

Page 10 of 18



--------------------------------------------------------------------------------

Agreement is contrary to or fails to address the minimum requirements of
Section 409A of the Code and applicable guidance issued thereunder, ARC may, in
its sole discretion, take such steps as it deems reasonable to provide the
coverage or benefits provided under the Agreement so as to comply with
Section 409A of the Code and the guidance issued thereunder; provided, however,
that, any and all tax liability and interest imposed under Section 409A of the
Code shall remain the sole responsibility of Executive.

 

13. EXECUTIVE COMPENSATION RECOVERY POLICY

By signing this Agreement, Executive voluntarily and knowingly acknowledges and
accepts that all incentive-based compensation is subject to ARC’s Executive
Compensation Recovery Policy, as it may be amended from time to time.
Accordingly, Executive agrees that in the event that ARC is required to prepare
restated financial results owing to material noncompliance with financial
reporting requirements, it will recover or cancel any incentive-based
compensation paid to Executive during the three (3)-year period preceding the
date as of which ARC is required to prepare the accounting restatement, to the
extent that such compensation exceeds the amount that would have been paid to
Executive had it been based on the restated results, or will offset any
compensation otherwise payable in the event Executive fails to repay any
incentive based compensation subject to forfeiture or clawback. In addition,
Executive agrees and acknowledges that Executive’s incentive-based compensation
is not considered earned under applicable wage and labor laws until the
foregoing requirements lapse, and Executive irrevocably waives any right to
contest enforcement of the foregoing policy under such wage and labor laws.

 

14. NO CLAIM AGAINST ASSETS.

Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of ARC or as imposing any trustee relationship upon
ARC in respect of Executive. ARC shall not be required to establish a special or
separate fund or to segregate any of its assets in order to provide for the
satisfaction of its obligations under this Agreement. Executive’s rights under
this Agreement shall be limited to those of an unsecured general creditor of the
ARC and its affiliates

 

15. GOVERNING LAW.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of California without regard to California conflict
of laws principles.

 

16. NOTICES.

Any notices or other communications desired or required under this Agreement
shall be in writing, signed by the Party making the same, and shall be deemed
delivered when personally delivered or on the second business day after the same
is sent by certified or registered mail, postage prepaid, addressed as follows
(or to such other address as may be designated by like written notice):

 

If to Executive:         At the last residential address known by ARC If to ARC:

ARC Document Solutions, Inc.

1981 North Broadway, Suite 385

 

Page 11 of 18



--------------------------------------------------------------------------------

Walnut Creek, CA 94596

Attn.: Chief Executive Officer

 

17. SEVERABILITY.

In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

18. ASSIGNMENT.

Except as otherwise specifically provided herein, neither party shall assign
this Agreement or any rights hereunder without the consent of the other party,
and any attempted or purported assignment without such consent shall be void;
provided that Executive’s consent under this Agreement shall not be required
hereby for any of the transactions involving a Change of Control. This Agreement
shall otherwise bind and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.

 

19. ENTIRE AGREEMENT; AMENDMENT.

This Agreement contains the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties regarding the subject matter of this Agreement.
Any prior employment agreement, bonus agreement or other compensation agreement
between Executive and ARC or any predecessor, subsidiary or affiliate of ARC, is
hereby amended and superseded as of the Effective Date. This Agreement may not
be amended or modified except in writing signed by both parties.

 

20. MISCELLANEOUS.

 

(a) Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

(b) Separability. If any term or provision of this Agreement is declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, such term or provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.

 

(c) Headings. Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

 

(d) Rules of Construction. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement.

 

Page 12 of 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first hereinabove set forth.

 

ARC DOCUMENT SOLUTIONS, INC. EXECUTIVE By:

/s/ Kumarakulasingam Suriyakumar

By:

/s/ Dilantha Wijesuriya

Kumarakulasingam Suriyakumar Dilantha Wijesuriya Title: President and Chief
Executive Officer Address:

 

 

 

Page 13 of 18



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT

AGREEMENT

APPENDIX A

POSITION, DUTIES AND RESPONSIBILITIES

During the Employment Term, Executive shall have the following position, duties
and responsibilities:

 

  1. ARC will employ Executive as its Chief Operating Officer.

 

  2. Executive shall report to the Chief Executive Officer (“CEO”) of ARC.
Executive’s primary responsibilities shall be to (i) manage the daily operations
of ARC, including, sales and marketing, business development, administration,
and information systems, (ii) lead the execution of ARC’s long range corporate
goals, and (iii) perform such other duties which are normal and customary to the
position of Chief Operating Officer of a publicly-traded company. Executive
shall have the authority generally incident and necessary to perform such
duties. Executive will be a member of the executive team.

 

Page 14 of 18



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT

AGREEMENT

APPENDIX B

COMPENSATION AND BENEFITS

During the Employment Term, Executive shall receive the following compensation
and benefits:

 

  1. Base Salary. During the Employment Term, ARC shall pay Executive a base
salary at the annual rate of $370,000 per year or such higher rate as may be
determined from time to time by ARC in accordance with ARC’s compensation
policies and practices (“Base Salary”). Such Base Salary shall be paid in
accordance with ARC’s standard payroll practice for senior executives.

 

  2. Incentive Bonus. During the Employment Term, Executive shall be eligible to
receive an annual Incentive Bonus (“Incentive Bonus”) based on performance
measures established by the Compensation Committee of ARC’s Board of Directors
(the “Committee”) within the first 90 days of the calendar year. The target
amount of each Incentive Bonus shall not exceed one hundred percent (100%) of
Executive’s Base Salary per year, with a maximum potential payment of one
hundred fifty percent (150%) of Executive’s Base Salary per year, in each case
contingent upon achievement of performance criteria to be established by ARC’s
CEO in consultation with Executive and approved by the Committee. Except as
otherwise provided in this Agreement, Executive shall not be entitled to payment
of an Incentive Bonus unless he remains continuously employed through the last
day of the fiscal year to which such bonus relates. To the extent earned, the
Incentive Bonus shall be paid in cash no later than March 15th after the close
of each fiscal year.

 

  3. Annual Long Term Equity Incentive Award. Executive shall be eligible to
receive Annual Long Term Equity Incentive Awards of $200,000 per fiscal year,
payable in the form of a stock option award to Executive under ARC’s 2014 Stock
Plan, to be approved by the Compensation Committee of ARC’s Board of Directors
at the first meeting of the Compensation Committee following the close of each
fiscal year. The number of shares subject to such option shall be determined
based on the Black-Scholes valuation model (taking into account the closing
price of ARC’s common stock on the New York Stock Exchange on the date of grant)
and shall vest in equal installments of twenty-five percent (25%) on each of the
first four anniversaries of the date of grant, subject to Executive’s continued
employment with ARC on each vesting date.

 

  4. Additional Discretionary Bonuses. ARC may from time to time, in its
absolute discretion, establish additional bonus programs for Executive.

 

  5.

Benefit Plans and Fringe Benefits. Executive shall be eligible to participate in
or receive benefits under 401(k) savings plan, nonqualified deferred
compensation plan, supplemental executive retirement plan, medical and dental
benefits plan, life insurance plan, short-term and long-term disability plans,
supplemental and/or incentive compensation plans, or any other employee benefit
or fringe benefit plan, generally made available by ARC to senior executives in
accordance with the eligibility requirements of

 

Page 15 of 18



--------------------------------------------------------------------------------

  such plans and subject to the terms and conditions set forth in this
Agreement. ARC shall pay full cost for coverage of Executive and Executive’s
spouse and eligible children under all group insurance (including self-insured)
benefit plans.

 

  6. Vacations. Executive shall be entitled to four (4) weeks paid vacation each
calendar year accrued and vested in accordance with ARC’s vacation policy
applicable to senior executives.

 

  7. Expense Reimbursement. ARC shall promptly reimburse Executive for the
ordinary and necessary business expenses incurred by Executive in the
performance of the duties under this Agreement in accordance with ARC’s
customary practices applicable to senior executives, provided that such expenses
are incurred and accounted for in accordance with ARC’s policy. To the extent
that any reimbursable expense is taxable to Executive, (i) such reimbursement
shall be paid on or before the last day of Executive’s taxable year following
the taxable year in which the related expense was incurred, (ii) such
reimbursements shall not be subject to liquidation or exchange for another
benefit, and (iii) the amount of any expenses eligible for such reimbursement
during any particular taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year.

 

  8. Professional Organization Dues, Memberships, etc. During the Employment
Term, ARC shall reimburse Executive for such dues and memberships of appropriate
professional organizations which are approved by ARC’s CEO.

 

  9. Stock and Equity Plan Participation. In the sole discretion of the Board of
Directors of ARC, Executive shall be eligible to participate in stock option,
stock purchase, stock bonus and similar plans of ARC established from time to
time by ARC. The restricted shares of ARC common stock granted to Executive
prior to the effective date of this Agreement shall continue to vest in equal
installments of twenty-five percent (25%) on each of the first four
anniversaries of the date of grant, subject to Executive’s continued employment
with ARC on each vesting date.

 

Page 16 of 18



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT

AGREEMENT

APPENDIX C

RELEASE AGREEMENT

I understand that my position with ARC Document Solutions, Inc. (“ARC”)
terminated effective                         (the “Separation Date”). ARC has
agreed that if I choose to sign this Agreement, ARC will pay me severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Amended and Restated Executive Employment Agreement entered into on
June 9, 2015 between myself and ARC (the “Severance Benefits”). I understand
that I am not entitled to the Severance Benefits unless I sign this Agreement. I
understand that in addition to the Severance Benefits, ARC will pay me all of my
accrued salary and vacation, to which I am entitled by law.

In consideration for the Severance Benefits I am receiving under this Agreement,
I agree not to use or disclose any of ARC’s proprietary information without
written authorization from ARC, to immediately return all Company property and
documents (including all embodiments of proprietary information) and all copies
thereof in my possession or control, and to release ARC and its officers,
directors, agents, attorneys, employees, shareholders, and affiliates from any
and all claims, debts, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are known or
unknown, arising at any time prior to the date I sign this Agreement. This
general release includes, but is not limited to: all federal and state statutory
and common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of compensation. This
release is not intended to release any claims I have or may have against any of
the released parties for (a) indemnification as a director, officer, agent or
employee under applicable law, charter document or agreement, (b) severance and
other termination benefits under my employment agreement and any related written
documents, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement.

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that

 

Page 17 of 18



--------------------------------------------------------------------------------

may arise after my signing of this Agreement; (b) I should consult with an
attorney prior to executing this release, (c) I have twenty-one (21) days within
which to consider this release (although I may choose to voluntarily execute
this release earlier); (d) I have seven (7) days following the execution of this
release to revoke the Agreement; (e) this Agreement will not be effective until
the eighth day after this Agreement has been signed both by me and by ARC
(“Effective Date”); and I will not be paid any of the Severance Benefits until
this Agreement has become effective.

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between ARC and me with regard to the subject matter hereof I
am not relying on any promise or representation by ARC that is not expressly
stated herein. This Agreement may only be modified by a writing signed by both
me and a duly authorized officer of ARC. I accept and agree to the terms and
conditions stated above:

 

ARC DOCUMENT SOLUTIONS, INC. EXECUTIVE By:

 

By:

 

Dilantha Wijesuriya Title:

 

Address:

 

 

 

Page 18 of 18